UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 9, 2010 FREEPORT-McMoRan COPPER & GOLD INC. (Exact name of registrant as specified in its charter) Delaware 1-9916 74-2480931 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) One North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(602) 366-8100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Freeport-McMoRan Copper & Gold Inc. (FCX) issued a press release dated April 9, 2010, announcing that it recommends rejection of TRC Capital Corporation’s unsolicited “mini-tender offer” to FCX shareholders to purchase up to 1,000,000 shares of FCX common stock at a below-market price of $83.00 per share (see Exhibit 99.1). Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The Exhibit included as part of this Current Report is listed in the attached Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FREEPORT-McMoRan COPPER & GOLD INC. By: /s/ C. Donald Whitmire, Jr. C. Donald Whitmire, Jr. Vice President and Controller - Financial Reporting (authorized signatory and Principal Accounting Officer) Date:April 9, 2010 Freeport-McMoRan Copper & Gold Inc. Exhibit Index Exhibit Number Press Release dated April 9, 2010, titled “Freeport-McMoRan Copper & Gold Inc. Recommends Rejection of Below-Market Price Mini-Tender Offer.”
